Title: To Alexander Hamilton from Callender Irvine, 30 March 1800
From: Irvine, Callender
To: Hamilton, Alexander


          
            Sir,
            Carlisle 30th March 1800
          
          I have to acknowledge the receipt of your letter of the 27th Febry last, indulging me with leave of absence, for the recovery of my health; for which I beg you to accept my most grateful thanks—
          I have the honor to be Sir your most obedient Humble Servant
          
            Callender Irvine
          
          
            (Copy)
          
          The honble. Major General Hamilton
        